DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on 10/20/20.
Claims 1-11 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on October 20, 2020, has been entered. Claims 1, 6-7, and 9-11 have been amended. In light of Applicant’s amendments, the 112(b) rejections have been overcome.

Priority
The examiner acknowledges that the instant application is a national stage entry of PCT/JP2015/080524, International Filing Date: October 29, 2015 and therefore, the claims receive the effective filing date of October 29, 2015.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "necessary" and “unnecessary” in claims 1 and 7 are relative terms which renders the claim indefinite.  The terms "necessary" and “unnecessary” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 2-6; and 8-11 inherit the deficiencies noted for claims 1 and 7, respectively. For examination purposes the Examiner will interpret claims 1 and 7 to recite, “autonomously communicating with a second agent, provided by a computer application executing on one of the other computer system via the network, wherein the communication comprises sending a portion of the stored personal attributes and lifelogging data of the user data for at least one transaction with the second agent,” 
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

First, it is determined whether the claims are directed to a statutory category of invention (see MPEP 2106.03(II)). In the instant case, claims 1-11 are directed to a machine. Therefore, claims 1-11 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine whether the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receiving communications between users and other systems, comprising:
communicating with a user;
storing personal attributes and lifelogging data of the user, the lifelogging data providing a history of activities of the user; and
executing instructions of a life agent, providing a first agent, including
responding to inquiries from the user and proposing solutions based on the inquiries,
obtaining the lifelogging data of the user,
autonomously communicating with a second agent, to send limited data necessary for at least one transaction with the second agent and excluding unnecessary data,
acquiring information about the user, and
processing related to data manipulation that is unique for the user and the second agent, based on the instructions of the life agent.
The above limitations recite the concept of collecting and managing data. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions (including sales activities or behaviors). Independent claim 7 recites similar limitations to claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1 and 7 recite an abstract idea (Step 2A, Prong One: YES).
            Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a computer system, digital communications, user devices, computer systems, network, interface, Alice, claims 1 and 7 merely recite the abstract idea of collecting and managing data being applied on a general purpose computer (as supported by page 11 of Applicant’s specification – devices can include mobile terminals such as a smart phone and a smart watch...smart home appliance, etc.). See MPEP 2106.05(f). Furthermore, claims 1 and 7 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1 and 7 specifying that the abstract idea of collecting and managing data is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits that claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of 
	
            Since claims 1 and 7 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 7 are “directed to” an abstract idea (STEP 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea (see MPEP 2106.05). The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
            Returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a computer system, digital communications, user devices, computer systems, network, interface, memory, processor, life agent application, artificial intelligence, performing steps autonomously, and computer application. Independent claim 7 recites similar additional elements to those of claim 1 and further recites computer platforms. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1 and 7 merely invoke such additional computer-related elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Moreover, the limitations of claims 1 and 7 are manual processes, e.g., communicating with a user, storing personal attributes and lifelogging data of the user, etc. The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality. See MPEP 2106.05(a)(1). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 7 merely recite the additional elements in order to further define the field of use of the  Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1 and 7 specifying that the abstract idea of collecting and managing data is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional limitations of claims 1 and 7 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components … ‘[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 7 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 7 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 

Dependent claims 2-6 and 8-11, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-6 and 8-11 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that Alice/Mayo test, claims 1-11 are ineligible.










Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ouimet, U.S. 20150324882 A1 (previously cited and hereafter referred to as “Ouimet”).

            Regarding claim 1, Ouimet discloses a computer system that receives digital communications between user devices and other computer systems via a network (Ouimet: [0048] – “electronic communication network for transmitting information between consumer, service provider, and retailers. Consumer, or any other member of commerce, operates computer system, cell phone, or tablet to access service provider via an intelligent personal agent created specifically for the consumer or other member of commerce”), comprising:
at least one interface configured to communicate with a user via at least one of the user devices (Ouimet: [0052] – “Each of the computers...display user interface screens”);
a memory, connected to the at least one interface (Ouimet: [0050]; Fig. 5), configured to store personal attributes and lifelogging data of the user, the lifelogging data providing a history of activities of the user (Ouimet: [0047] – “browsing history of the consumer; [0118] - “consumer preferences” and “purchase history of consumer 106”); and
at least one processor, connected to the memory, configured to execute instructions (Ouimet: [0053]; Fig. 5) of a life agent application providing a first agent using artificial 
responding to inquiries from the user (Ouimet: [0197] – “Consumer 106 searches for or browses to recipes and expresses an intent to buy 122 for each ingredient needed to make the recipe.”) and proposing solutions based on the inquiries (Ouimet: [0198] – “Consumer agent 104 accesses the recipes in central database 56 to search for and suggest recipes 498-502 of interest to consumer 106 based on criteria specified by the consumer”),
obtaining the lifelogging data of the user from at least one of the user devices of the user (Ouimet: [0047-0048] – “intelligent personal agent 54 for consumer 44 may recognize that consumer 44 has an intent to buy a television based on access to browsing history of the consumer…Intelligent personal agents 54 are available to consumers 42-44 via…wireless cell phone, tablet, or other personal communication device”),
autonomously communicating with a second agent, provided by a computer application, executing on one of the other computer systems, via the network, wherein the communication comprises sending a portion of the stored personal attributes and lifelogging data of the user data for at least one transaction with the 
acquiring information about the user via the network (Ouimet: [0085] – “Consumer 106 communicates intent to buy 122 to service provider 102 over an electronic network using, for example, a computer or cell phone. Consumer 106 submits intent to buy 122 for multiple products”),
processing related to data manipulation that is unique for the user and the second agent, based on the instructions of the life agent application (Ouimet: [0057] – “Each member of commerce connected to service provider 102 inputs information into a respective intelligent personal agent for use by the service provider in identifying intent to buy, finding the best comparative product information and prices, and in one-to-one negotiation between consumer agent 104, manufacturer agent 108, and retailer agent 114. Members of commerce enter data using various methods, depending on the capabilities and conveniences particular to each member of commerce”).

Regarding claim 2, Ouimet discloses the computer system according to claim 1, wherein the life agent application includes acquiring activity information related to an activity of the user via the one of the user devices, and recording the activity information in the lifelogging data (Ouimet: [0072, 0086] – “Consumer 106 can input intent to buy to consumer agent 104 indirectly by using apps that interface with the consumer agent. Consumer 106 logs into consumer agent 104 through the app, and the app updates the consumer agent through an API with data relating to the consumer's activity...Devices used by consumer 106 for various activities throughout the day are connected to consumer agent 104 through the API, and submit relevant data without being proactively instructed by the consumer. Consumer agent 104 collects data from numerous sources, all connected via the API, and organizes the intent to buy 122 information based on strength of the intent, confidence in the intent, specificity or Scope of the intent, and other relevant factors”).

Regarding claim 3, Ouimet discloses the computer system according to claim 2, wherein the life agent application includes providing extracted information to the user based on the lifelogging data related to the user (Ouimet: [0084] – “Configuration 120 includes settings related to negotiation strategy and product preferences which consumer 106 uses to control consumer agent 104. Consumer 106 performs configuration 120 by logging into a website hosted by service provider 102 and accessing a configuration dashboard. An API connects the website hosted by service provider 102 to consumer agent 104. The configuration dashboard connects to consumer agent 104 via an API, reads and displays any previous configuration data 120, and displays sliders, radio buttons, checkboxes, or textboxes as needed for the specific aspects available for consumer 106 to configure. The configuration dashboard uses the API to store updated configuration data 120 to consumer agent 104 when consumer 106 changes the configuration and clicks a save button. 

Regarding claim 4, Ouimet discloses the computer system according to claim 2, wherein the life agent application includes collecting and recording additional information that is available for the user via the network based on the lifelogging data related to the user (Ouimet: [0086] – “Devices used by consumer 106 for various activities throughout the day are connected to consumer agent 104 through the API, and submit relevant data without being proactively instructed by the consumer. Consumer agent 104 collects data from numerous sources, all connected via the API, and organizes the intent to buy 122 information based on strength of the intent, confidence in the intent, specificity or Scope of the intent, and other relevant factors”).

Regarding claim 5, Ouimet discloses the computer system according to the claim 1, wherein the computer system and the other computer systems communicate with each other based on a standard protocol (Ouimet: [0058] – “An API facilitates the request and retrieval of information on behalf of a Software program or application. An API is a set of commands, functions, and protocols, which programmers or developers use when building Software for a specific operating system or application. An API allows programmers to use predefined functions to interact with an external application or computer system. For example, developers of control systems 112 and 118 make requests to use or access functionality of manufacturer agent 108 and retailer agent 114, respectively, by including calls to the intelligent personal agent API in the source code of the control systems. APIs operate seamlessly between applications, behind the scenes, without requiring user interaction”).
Regarding claim 7, Ouimet discloses a computer system communicating with digital devices of users, comprising:
at least one network (Ouimet: [0048] – “electronic communication network for transmitting information between consumer, service provider, and retailers”);
computer platforms, connected to the at least one network, each configured to
execute first instructions of an online agent application (Ouimet: [0053] – “Computer systems execute instructions of the application software for communication between consumers 42-44 and service provider”), and 
store personal information obtained from digital communications with the users (Ouimet: [0072, 0086] – “Consumer 106 can input intent to buy to consumer agent 104 indirectly by using apps that interface with the consumer agent...Consumer agent 104 collects data from numerous sources”); and
user devices, including
at least one interface configured to communicate with at least one of the digital devices of at least one of the users (Ouimet: [0052] – “Each of the computers...display user interface screens”);
a memory, connected to the at least one interface (Ouimet: [0050]; Fig. 5), configured to store personal attributes and lifelogging data of the user, the lifelogging data providing a history of activities of the user (Ouimet: [0047] – “browsing history of the consumer; [0118] - “consumer preferences” and “purchase history of consumer 106”); and
at least one processor, connected to the memory, configured to execute second instructions of a life agent application (Ouimet: [0050] – “computer system 80 for 
responding to inquiries from the user (Ouimet: [0197] – “Consumer 106 searches for or browses to recipes and expresses an intent to buy 122 for each ingredient needed to make the recipe.”) and proposing solutions based on the inquiries (Ouimet: [0198] – “Consumer agent 104 accesses the recipes in central database 56 to search for and suggest recipes 498-502 of interest to consumer 106 based on criteria specified by the consumer”),
obtaining the lifelogging data of the user from at least one of the user devices of the user (Ouimet: [0047-0048] – “intelligent personal agent 54 for consumer 44 may recognize that consumer 44 has an intent to buy a television based on access to browsing history of the consumer…Intelligent personal agents 54 are available to consumers 42-44 via…wireless cell phone, tablet, or other personal communication device”),
autonomously communicating, via the network, with the online agent application executing on one of the computer platforms, to send limited data necessary for at least one transaction with the second agent and excluding unnecessary data stored in the memory (Ouimet: [0043, 0046] – “one-to-one negotiation with manufacturers and retailers…Consumer 42 enters the grocery store with a strong intent to buy soup generally, and a somewhat 
acquiring information about the at least one of the users from at least one of the digital devices via the at least one network (Ouimet: [0085] – “Consumer 106 communicates intent to buy 122 to service provider 102 over an electronic network using, for example, a computer or cell phone. Consumer 106 submits intent to buy 122 for multiple products”), and
processing related to data manipulation that is unique for one of the users and the online agent application executing one the one of the computer platforms, based on the instructions of the life agent application (Ouimet: [0057] – “Each member of commerce connected to service provider 102 inputs information into a respective intelligent personal agent for use by the service provider in identifying intent to buy, finding the best comparative product information and prices, and in one-to-one negotiation between consumer agent 104, manufacturer agent 108, and retailer agent 114. Members of commerce enter data using various methods, depending on the capabilities and conveniences particular to each member of commerce”).

Regarding claim 8, Ouimet discloses the computer system according to claim 7, wherein the life agent application includes acquiring activity information related to an activity of the at least one of the users from the at least one of the digital devices of the at least one of the users, and recording the activity information in the lifelogging data (Ouimet: [0072, 0086] – “Consumer 106 can input intent to buy to consumer agent 104 indirectly by using apps that interface with the consumer agent. Consumer 106 logs into consumer agent 104 through the app, and the app updates the consumer agent through an API with data relating to the consumer's activity...Devices used by consumer 106 for various activities throughout the day are connected to consumer agent 104 through the API, and submit relevant data without being proactively instructed by the consumer. Consumer agent 104 collects data from numerous sources, all connected via the API, and organizes the intent to buy 122 information based on strength of the intent, confidence in the intent, specificity or Scope of the intent, and other relevant factors”).

Regarding claim 9, Ouimet discloses the computer system according to claim 8, wherein the life agent application includes providing extracted information to the at least one of the users based on the lifelogging data related to the at least one of the users (Ouimet: [0084] – “Configuration 120 includes settings related to negotiation strategy and product preferences which consumer 106 uses to control consumer agent 104. Consumer 106 performs configuration 120 by logging into a website hosted by service provider 102 and accessing a configuration dashboard. An API connects the website hosted by service provider 102 to consumer agent 104. The configuration dashboard connects to consumer agent 104 via an API, reads and displays any previous configuration data 120, and displays sliders, radio buttons, checkboxes, or textboxes as needed for the specific aspects available for consumer 106 to configure. The configuration 

Regarding claim 10, Ouimet discloses the computer system according to claim 8, wherein the life agent application includes collecting and recording additional information that is available for the at least one of the users via the at least one network based on the lifelogging data related to the user (Ouimet: [0086] – “Devices used by consumer 106 for various activities throughout the day are connected to consumer agent 104 through the API, and submit relevant data without being proactively instructed by the consumer. Consumer agent 104 collects data from numerous sources, all connected via the API, and organizes the intent to buy 122 information based on strength of the intent, confidence in the intent, specificity or Scope of the intent, and other relevant factors”).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ouimet, in view of Anderholm et al., U.S. 20050183143 A1 (hereafter referred to as “Anderholm”). 

Regarding claim 6, Ouimet teaches the computer system according to claim 1, further comprising an audit agent system connected via the network between the at least one processor and the other computer systems (Ouimet: [0077, Fig. 5] – “Service provider 102 assists…by providing a machine-to-machine negotiation service over the electronic network”), configured to acquire contents of the digital communications between the life agent application and the second agent, monitor the contents of the digital communications (Ouimet: [0105] – “Service provider 102 assists retailer 116, consumer 106, and manufacturer 110 by identifying an intent to purchase 122 of the consumer or retailer and managing the intent using intelligent personal agents”), and provide safe and reliable communications by the user with the other computer systems via the network and the at least one interface (Ouimet: [0050, 0052] – “computer systems…transmit and receive information and data over communication network…each of the computers…display user interface screens…provide the electronic communications features.”. The examiner notes “provid[ing] safe and reliable communications by the user with the other computer systems via the network and the at least one interface” is the intended use of the audit 
Ouimet does not explicitly teach the audit agent system is operated by an entity independent of the other computer systems. 
However, Anderson teaches monitoring and collecting information about user interactions (Anderson: [0193, 0225]), including the known technique of operating the audit agent system by an entity independent of the other computer systems (Anderson: [0120, 0165, 0224] – “system may audit computers and users on a network…Access may also be provided…to facilitate an audit or enforcement…acting as third party consultants”). This known technique is applicable to the personal agent system of Ouimet as they both share characteristics and capabilities, namely they are directed to detecting user interactions.
It would have been recognized that applying the known technique of operating the audit agent system by an entity independent of the other computer systems, as taught by Anderson, to the teachings of Ouimet would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including operating the audit agent system by an entity independent of the other computer systems, as taught by Anderson, into the personal agent system of Ouimet would have been recognized by those of ordinary skill in the art as resulting in an improved system for providing a secure and private system to monitor user interactions by selectively permitting access to user interactions in real time (Anderson: [0006-0007]).

Regarding claim 11, Ouimet teaches the computer system according to claim 7, further comprising at least one audit system connected via the at least one network between the user devices and the computer platforms (Ouimet: [0077, Fig. 5] – “Service provider 102 assists…by providing a machine-to-machine negotiation service over the electronic network”), configured to acquire contents of the digital communications between the life agent application executing on the at least one processor and the online agent application executing on the one of the computer platforms, monitor the contents of the digital communications (Ouimet: [0105] – “Service provider 102 assists retailer 116, consumer 106, and manufacturer 110 by identifying an intent to purchase 122 of the consumer or retailer and managing the intent using intelligent personal agents”), and provide safe and reliable communications by the user with the other computer systems via the network and the at least one interface (Ouimet: [0050, 0052] – “computer systems…transmit and receive information and data over communication network…each of the computers…display user interface screens…provide the electronic communications features.”. The examiner notes “provid[ing] safe and reliable communications by the user with the other computer systems via the network and the at least one interface” is the intended use of the audit agent system connected via the network between the at least one processor and the other computer systems. Intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).
Ouimet does not explicitly teach that the audit agent system is operated by an entity independent of the other computer systems. 
However, Anderson teaches monitoring and collecting information about user interactions (Anderson: [0193, 0225]), including the known technique of operating the audit 
It would have been recognized that applying the known technique of operating the audit agent system by an entity independent of the other computer systems, as taught by Anderson, to the teachings of Ouimet would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including operating the audit agent system by an entity independent of the other computer systems, as taught by Anderson, into the personal agent system of Ouimet would have been recognized by those of ordinary skill in the art as resulting in an improved system for providing a secure and private system to monitor user interactions by selectively permitting access to user interactions in real time (Anderson: [0006-0007]).





Response to Arguments
Applicant's arguments filed 10/20/20 have been fully considered.

35 U.S.C. § 101
	In regarding the rejection under 35 USC 101, the applicant argues 1) the examiner has incorrectly listed the claim operations as being a part of commercial interactions; 2) the claims were interpreted in light of the cited prior art, Ouimet, instead of in light of the specification; 3) claim 1 as a whole, including the additional limitations integrate the abstract idea into a practical application of providing a “better lifestyle”; 4) the claims are not directed to “managing personal behavior”. 
	In response to argument 1) the examiner disagrees. As recited in the 2019 PEG, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) ) (that is, when recited on their own or per se). Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception. As noted in the previous office action and the office action above, the examiner has found under step 2A, prong 1, that claim 1 recites the judicial exception of an abstract idea. Particularly claim 1 recites: receiving communications between users and other systems, comprising:
communicating with a user;
storing personal attributes and lifelogging data of the user, the lifelogging data providing a history of activities of the user; and
executing instructions of a life agent, providing a first agent, including
responding to inquiries from the user and proposing solutions based on the inquiries,
obtaining the lifelogging data of the user,
autonomously communicating with a second agent, to send limited data necessary for at least one transaction with the second agent and excluding unnecessary data,
acquiring information about the user, and
processing related to data manipulation that is unique for the user and the second agent, based on the instructions of the life agent.
These limitations as recited in claim 1 describe a method of organizing human activity because it is a sales activity where the first sales agent autonomously conducts a commerce transaction in a business to consumer environment. This concept is reiterated on page 1, lines 7-10 of the applicant’s specification. The examiner notes claim 1 further recites, a computer system, digital communications, user devices, computer systems, network, interface, memory, processor, life agent application, artificial intelligence, performing steps autonomously, and computer application. However, these claim limitations are considered to be additional elements that are evaluated in step 2A, prong 2 of the 2019 PEG. Therefore, under step 2A, prong 1, the Examiner maintains claim 1 recites an abstract idea.
	In response to argument 2) the examiner disagrees. As noted in the rejection above and as explained in the examiner’s response to argument 1), the examiner has relied on the applicant’s claim language in determining that the claims recite a judicial exception. Applicant’s specification further provided support (page 1, lines 7-10) as to why the claims are directed to a 
	In response to argument 3) the examiner disagrees. As noted in the 2019 PEG, a claim can be integrated into a practical application if an additional element reflects an improvement in the functioning of a computer or an improvement to other technology or technical field. The additional elements recited in claim 1 merely links the use of the abstract idea to a particular technological environment, which does not render a claim as being integrated into a practical application. Similar to the limitation of Alice, claims 1 and 7 merely apply the abstract idea on a general purpose computer (as supported by pages 20-21 of Applicant’s specification – In addition, each of the above-described configurations, functions, and others may be achieved by software through interpretation and execution of a program that achieves each5 function by a processor.). See MPEP 2106.05(f). Furthermore, the improvement of a “better lifestyle” is not considered to be a technical improvement. A healthier lifestyle that is more enriching intellectually and spiritually does not improve the functioning of a computer or any other technology or technical field. It is an improvement to the abstract idea. Improvements to an abstract idea does not integrate a claim into a practical application. Therefore, the examiner maintains the claims are not integrated into a practical application.
	In response to argument 4) the examiner disagrees. As noted in the previous office action and the rejection above, the examiner has maintained the claims are directed to an abstract idea because the limitations are directed to a commercial interaction. The examiner did not rely on “managing personal behavior” as to the rationale as to why the claims recite a judicial exception. Therefore, the arguments are considered to be moot. 

35 U.S.C. 102
In regards to newly amended claim 1, the applicant argues that Ouimet does not disclose 1) “send[ing] limited data necessary for at least one transaction with the second agent and excluding unnecessary data stored in the memory”; 2) a “life agent” operating under control of a user obtains information about that user via a network, such as the Internet; and 3) a “life agent” responds to inquiries of a user, including “proposing solutions based on the inquiries”; however the examiner disagrees. 
In response to arguments 1)-3), the examiner disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Therefore, the examiner maintains the rejection. For the reasons given in the 102 rejection above, the examiner maintains that Ouimet discloses these limitations.

	In regards to newly amended claim 6, the applicant argues that Ouimet does not cite “an entity independent of the other computer systems” where “a second agent, is provided by a computer application executing on one of the other computer systems”, however it is noted that this argument is moot in view of the new grounds of rejection. The examiner notes that newly cited reference Anderson has been used to cure the deficiencies of Ouimet and teaches “an entity independent of the other computer systems” where a “second agent, is provided by a computer application executing on one of the other computer systems”. Therefore, the combination of Ouimet in view of Anderson teaches the newly amended limitations of claim 6.



            In response to Applicant’s assertion that “claims 7, as well as claims 8-11” are allowable (Remarks page 12), the Examiner directs Applicant’s attention to the remarks pertaining to claim 6 above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625